NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



JASON MICHAEL HATTON,              )
                                   )
           Petitioner,             )
                                   )
v.                                 )                       Case No. 2D18-2573
                                   )
STATE OF FLORIDA,                  )
                                   )
           Respondent.             )
___________________________________)

Opinion filed December 14, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Sixth Judicial Circuit for Pinellas
County; sitting in its appellate capacity.

Bob Dillinger, Public Defender, and
Nichole D. Blaquiere, Assistant Public
Defender, Clearwater, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Respondent.



PER CURIAM.


               Denied.

NORTHCUTT, BLACK, and BADALAMENTI, JJ., Concur.